Citation Nr: 9903323	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected amebic dysentery.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the RO.  

In November 1996, the Board remanded the case for additional 
development.



FINDINGS OF FACT

1.  The veteran's claim for increase cannot be decided 
without a current VA examination to evaluate the severity of 
the service-connected amebic dysentery.  

2.  The veteran failed to report or submit to VA examinations 
scheduled in conjunction with his claim for increase without 
good cause.  



CONCLUSION OF LAW

The veteran's claim for an increased rating for the service-
connected amebic dysentery must be denied.  38 U.S.C.A. 
§§ 1155, 5107(b), 7104 (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.655, 4.114 including Diagnostic Code 7321 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  


Factual background

Service connection for amebic dysentery was established 
effective from April 1974, at which time a 10 percent 
evaluation was assigned.  The RO subsequently reduced the 
rating to the current noncompensable evaluation effective in 
November 1989, which the Board upheld in a December 1990 
decision.  The veteran submitted this claim for an increased 
rating in October 1993.

The evidence of record includes private medical records, 
dated from July 1987 to January 1998, a VA opinion dated in 
November 1998 and statements and testimony of the veteran.  

There is absolutely no current medical evidence mentioning 
the veteran's history of amebic dysentery.  He was seen in 
November 1993 with gastrointestinal complaints.  Stool 
specimens revealed no evidence of ova or parasites.  Several 
biopsies revealed chronic ileitis and a hyperplastic polyp.  
The surgical pathologist noted that the findings were 
consistent with sprue or, possibly, Crohn's disease.  

On November 19, 1997, the veteran underwent a colonoscopy, 
polypectomy and biopsies.  A right colon carcinoma was 
discovered.  A right hemicolectomy was done on December 4, 
1997.  The veteran was seen in follow-up in January 1998, at 
which time his physician noted that the veteran had recovered 
nicely, was having no problems, was enjoying a regular diet 
and was having regular bowel movements.  

When this matter was previously before the Board in November 
1996, the Board noted that the RO had not scheduled the 
veteran for a VA examination in order to ascertain the 
current severity of his service-connected disability.  The 
case was remanded in order to conduct a VA examination.  

In compliance with the Board's request, the RO scheduled the 
veteran to undergo a VA examination.  In October 1997, the 
veteran submitted a statement in which he noted that he had 
lost the notice he had received regarding his scheduled VA 
examination.  He inquired of the date and time and noted 
that, if he had missed the appointment, he still wished to 
pursue the appeal.  The veteran failed to report for 
scheduled examinations on October 27, November 7 and November 
28, 1997, and February 12, 1998.  

In a March 1998 Supplemental Statement of the Case, the RO 
noted that, because the veteran had failed to report for the 
scheduled examinations and that the evidence showed no 
treatment for or findings of amebic dysentery, the claim was 
denied.


Analysis

As noted hereinabove, this matter was remanded in order to 
schedule a contemporaneous and thorough VA examination.  At 
the time of the remand, the Board concluded that the evidence 
of record was not adequate to evaluate the service-connected 
disability and thus a contemporaneous and thorough 
examination was necessary to adjudicate the claim.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a) (1998). Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

The Board notes that the veteran has not undergone a VA 
examination since July 1989.  To date, the veteran has 
neither provided a reason for his failure to appear for the 
scheduled examinations nor indicated any willingness to 
report for another examination.  The Board could surmise that 
he was unable to report for the November 28, 1997, 
examination, as it was just after his colonoscopy and just 
prior to his hemicolectomy.  

However, his failure to report for the remaining three 
scheduled examinations, particularly the one scheduled for 
February 1998, have not been explained.  As noted 
hereinabove, "[w]hen a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) mandates that the claim be 
denied unless the appellant has good cause for his failure to 
appear."  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
As no such good cause has been shown, the claim must be 
denied.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).





ORDER

The claim for an increased rating for the service-connected 
amebic dysentery is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -
